Case: 20-60654     Document: 00516285569         Page: 1     Date Filed: 04/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 19, 2022
                                  No. 20-60654
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Dora Maria Ramirez-Lopez; Ofelia Maria Morales-
   Ramirez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 743 398
                              BIA No. A208 743 300


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Dora Maria Ramirez-Lopez and her minor daughter, Ofelia Maria
   Morales-Ramirez, petition for review of the Board of Immigration Appeals’s
   decision upholding the Immigration Judge’s denial of asylum, withholding of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60654      Document: 00516285569          Page: 2    Date Filed: 04/19/2022




                                    No. 20-60654


   removal, and protection under the Convention Against Torture. For the
   following reasons, the petition is DENIED.
                                          I.
          Dora Maria Ramirez-Lopez, the lead petitioner, is a native and citizen
   of Guatemala and an indigenous Mayan. After entering the United States
   without inspection or admission, she was issued a Notice to Appear charging
   her as removable under 8 U.S.C. § 1182(a)(7)(A)(i)(I). After admitting the
   charges and conceding removability, Ramirez-Lopez filed an application for
   asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT) on behalf of herself and her minor daughter. She
   testified in support of her application in front of the immigration judge (IJ).
          Ramirez-Lopez testified that she had been discriminated against in
   Guatemala because of her indigenous Mayan heritage. She pointed to several
   specific instances of discrimination: (1) an incident where authorities cut off
   water and electricity service to her house and threatened to burn her house
   down if she did not leave; (2) that she was turned away from a public hospital
   while giving birth to her child (specifically, because she did not support any
   political parties and could not pay for treatment); and (3) an inability to find
   work and underpayment for any work she could find. Ramirez-Lopez also
   testified that when she brought her concerns to the police, they refused to
   help her because of her heritage (specifically, how she dressed) and her lack
   of money, and also laughed at her because she did not speak much Spanish
   (Ramirez-Lopez’s primary language is Mam).
          Ramirez-Lopez also claimed discrimination based on political grounds
   and based on being a member of her family, since she and her family did not
   vote and, because of that, they received no support or help from the mayor
   and officials would “yell at [them] and sometimes . . . threat[en] [them] if
   [they] don’t vote for [the officials].” She stated that her father did not vote




                                          2
Case: 20-60654      Document: 00516285569          Page: 3    Date Filed: 04/19/2022




                                    No. 20-60654


   because of his alcohol abuse, and that she did not vote because she was under
   the minimum voting age. Ramirez-Lopez did not point to any physical harm
   she experienced related to her race, heritage, family membership, or political
   opinion. Ramirez-Lopez testified that she would experience the same
   discrimination if she returned to Guatemala because there was “no place for
   [her] there” and that the same discrimination and abuse would occur no
   matter where she lived in Guatemala. On cross-examination, the government
   elicited testimony that Ramirez-Lopez lived in an area of Guatemala known
   as the Cradle of the Mams and that 99% of the population in her municipality,
   including the mayor, spoke Mam.
          In a written decision, the IJ found that while Ramirez-Lopez’s
   testimony was credible, she was unable to demonstrate her eligibility for
   asylum. Specifically, the IJ found that Ramirez-Lopez had not proven the
   harm she experienced rose to the level of persecution, that she had not shown
   a nexus between her harm and either her political opinion or animus toward
   her family, and that she had not provided sufficient evidence to show fear of
   future persecution (especially considering a lack of evidence that her family,
   who still resides in Guatemala, was being persecuted). The Board of
   Immigration Appeals (BIA) then affirmed the IJ’s determination and
   dismissed Ramirez-Lopez’s appeal.
                                         II.
          “When . . . the BIA affirms the immigration judge and relies on the
   reasons set forth in the immigration judge’s decision, this court reviews the
   decision of the immigration judge as well as the decision of the BIA.” Ahmed
   v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). In doing so, we review factual
   findings (including the BIA’s determination of whether any harm suffered
   rose to the level of persecution) for substantial evidence. Gjetani v. Barr, 968
   F.3d 393, 396 (5th Cir. 2020). Substantial evidence exists if the BIA’s




                                          3
Case: 20-60654      Document: 00516285569          Page: 4   Date Filed: 04/19/2022




                                    No. 20-60654


   “conclusion [was] based upon the evidence presented and . . . [was]
   substantially reasonable,” Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th
   Cir. 1996) (quoting Wilson v. INS, 43 F.3d 211, 213 (5th Cir. 1995)), and we
   will reverse the BIA’s factual findings only if “the evidence compels” a
   contrary result because “no reasonable factfinder could conclude against it,”
   Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009).
          Ramirez-Lopez has not satisfied that high standard. To be granted
   asylum, a person must be a refugee—that is, a noncitizen who cannot feasibly
   return to his or her home country “[b]ecause of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42). “Persecution is an ‘extreme concept that does not include
   every sort of treatment our society regards as offensive.’” Eduard v. Ashcroft,
   379 F.3d 182, 187 n.4 (5th Cir. 2004) (quoting Nagoulko v. INS, 333 F.3d
   1012, 1016 (9th Cir. 2003)). Our court has consistently found that even
   asylum seekers who have suffered physical injuries at the hands of their
   harassers have not demonstrated that they experienced persecution. See, e.g.,
   Gjetani, 968 F.3d at 395; Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir.
   1996). Ramirez-Lopez’s testimony highlighted several incidents of economic
   harassment, but no physical violence; economic discrimination typically does
   not rise to the level of persecution unless it is “severe” or leads to “the
   deprivation of liberty, food, housing, employment or other essentials of life,”
   Abdel-Masieh, 73 F.3d at 583 (quotations omitted), which Ramirez-Lopez has
   not proven. See, e.g., Matter of T-Z-, 24 I. & N. Dec. 163, 173 (BIA 2007)
   (explaining that economic persecution must be “more than mere economic
   discrimination” but instead must be “of a deliberate and severe nature and
   such that is condemned by civilized governments” (quotations omitted));
   Matadi v. Barr, 821 F. App’x 277, 284 (5th Cir. 2020) (finding no persecution




                                         4
Case: 20-60654      Document: 00516285569          Page: 5    Date Filed: 04/19/2022




                                    No. 20-60654


   when petitioner’s “house was destroyed by government officials”); Mu Ying
   Wu v. U.S. Att’y Gen., 745 F.3d 1140, 1156 (11th Cir. 2014).
          While we decry the discrimination Ramirez-Lopez has experienced,
   we find that there was substantial evidence supporting the BIA’s
   determination that the discrimination was not persecution requiring a grant
   of asylum. There was also substantial evidence to support the conclusion that
   Ramirez-Lopez lacked a well-founded fear of future persecution, given the
   fact that Ramirez-Lopez’s family remains in Guatemala and has not suffered
   persecution or otherwise been harmed. Cf. Ramirez-Mejia v. Lynch, 794 F.3d
   485, 493 (5th Cir. 2015).
          Because Ramirez-Lopez cannot establish her eligibility for asylum, she
   necessarily fails to show that she is eligible for withholding of removal, which
   has a higher standard. Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012). Ramirez-Lopez also has not demonstrated she is eligible for CAT
   relief. Under 8 C.F.R. § 1208.18(a)(1), to obtain such relief, Ramirez-Lopez
   must demonstrate that it is more likely than not that, upon her return to
   Guatemala, she will be tortured “by, or at the instigation of, or with the
   consent or acquiescence of, a public official . . . or other person acting in an
   official capacity.” The same substantial evidence that supports the
   determination that Ramirez-Lopez is not eligible for asylum also supports a
   determination that she was not tortured nor has a reasonable fear that she will
   be tortured by Guatemalan officials should she return.
                                         III.
          For the foregoing reasons, the petition for review is DENIED.




                                          5